DETAILED ACTION
This communication is in response to the application filed 12/17/21 and the preliminary amendment filed 1/12/22 in which claims 1-18 were amended and claims 19-20 were newly presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/21 and 5/18/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3, 4, 7, 9, 10, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2009/0222766 A1; published Sep. 3, 2009) in view of Chu (US 2013/0173513 A1; published Jul. 4, 2013).
Regarding claim 1, Chae discloses [a] method for displaying a task management interface, wherein the method comprises:
receiving an instruction for enabling the task management interface; (see paragraph 86 (one of the objects 414 and 415 are selected))
displaying the task management interface, wherein the task management interface comprises a preview interface of the first application program, and wherein the preview interface corresponds to a first function of the first application program; (see paragraphs 87 (in response to selecting, e.g., object 415, first to fourth menu icons 415-1, 415-2, 415-3, and 415-4 applicable to the selected object 415 are displayed around the selected object 415), 88 (the menu icons correspond to various applications, e.g., phone connection, message sending/receiving, etc.))
receiving an operation to the preview interface; (see paragraph 89 (the first menu icon 415-1 for a phone call is selected))
switching, in response to the operation, the task management interface to the first application program; and displaying the first function (see figure 6-6, paragraph 89 (a phone call is tried to a contact of the selected object 415 and the phone call function is displayed)).
Chae teaches that in response to selecting object 415, the first to fourth menu icons 415-1 – 415-4 are displayed around the selected object. Figures 6-2, 6-3, paragraphs 86-87. Yet, Chae does not specifically disclose selecting, in response to the instruction, a first application program with reference to a current user state, wherein the current user state comprises a current time, a current geographic location, a first indication of whether the first application program is running or not running, or a second indication of whether the first application program is a local application program. However, Chu teaches identifying certain applications for pre-launching based on the context. Paragraphs 66-67. For example, a decision engine learns to pre-launch a social networking application during a phone call or shortly after the user ends the phone call. Paragraph 19. The context may be obtained from a phone log, e.g., a time/day/date when the call took place. Id. Location context may also be used. See paragraph 35. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae to incorporate the teachings of Chu to display the menu icons 415-1, 415-2, 415-3, and 415-4 applicable to the selected object 415 based on a contextual value, at least because doing so would enable the user to experience relatively less latency once the decision engine has learned to do the pre-launching under appropriate circumstances. See Chu, paragraph 19.
Claims 7 and 13 are apparatus and CRM claims corresponding to claim 1 and are similarly rejected.

Regarding claim 3, Chae, in view of Chu, discloses the invention of claim 1 as discussed above. Chae teaches that in response to selecting, e.g., object 415, first to fourth menu icons 415-1, 415-2, 415-3, and 415-4 applicable to the selected object 415 are displayed around the selected object 415. Paragraph 87. Yet, Chae does not disclose wherein before displaying the task management interface, the method further comprises obtaining the current time or the current geographic location. However, Chu teaches obtaining one or more contextual values and deciding whether to perform an action on a computing device based on the one or more contextual values. Paragraph 3. Contextual values includes time and location. Paragraph 26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae to incorporate the teachings of Chu to display the menu icons 415-1, 415-2, 415-3, and 415-4 applicable to the selected object 415 based on a contextual value, at least because doing so would enable identifying the applications to prelaunch based on the contextual values. Chu, paragraph 4.
Claims 9 and 15 are apparatus and CRM claims corresponding to claim 3 and are similarly rejected.

Regarding claim 4, Chae, in view of Chu, discloses the invention of claim 1 as discussed above. Chae teaches that in response to selecting, e.g., object 415, first to fourth menu icons 415-1, 415-2, 415-3, and 415-4 applicable to the selected object 415 are displayed around the selected object 415. Paragraph 87. Yet, Chae does not disclose wherein before displaying the task management interface, the method further comprises collecting a use frequency of a user using each application program in the local application program in multiple preset time periods or in multiple preset locations. However, Chu teaches pre-launching an application before a user actually requests to invoke the application by providing some type of device input. Paragraph 19. For example, the user may frequently open a social networking application shortly after ending phone calls with a particular contact. Id. The decision engine can learn to pre-launch the social networking application before the user actually requests to execute the application, e.g., during the phone call or shortly after the user ends the phone call. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae to incorporate the teachings of Chu to display the menu icons 415-1, 415-2, 415-3, and 415-4 applicable to the selected object 415 based on a contextual value, at least because doing so would enable identifying the applications to prelaunch based on the contextual values. Chu, paragraph 4.
Claims 10 and 16 are apparatus and CRM claims corresponding to claim 4 and are similarly rejected.

Regarding claim 19, Chae, in view of Chu, discloses the invention of claim 13 as discussed above. Chae further discloses wherein the instructions further cause the electronic device to obtain the current time (see paragraph 41).

Regarding claim 20, Chae, in view of Chu, discloses the invention of claim 13 as discussed above. Chae further discloses wherein the instructions further cause the electronic device to obtain the current geographic location (see paragraph 41).

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chae and Chu as applied to claims 1, 7, and 13 above, and further in view of Chaudhary (US 2013/0139113 A1; published May 30, 2013).
Regarding claim 2, Chae, in view of Chu, discloses the invention of claim 1 as discussed above. Chae teaches displaying icons corresponding to various applications, but does not expressly disclose drawing a text button corresponding to the first function on the preview interface. However, Chaudhary teaches displaying tasks associated with various applications using text boxes. See figure 7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae to incorporate the teachings of Chaudhary to provide text boxes for the actions, at least because doing so would allow the user to edit a name and/or actions that are associated with the shortcut. See Chaudhary, paragraph 53.
Claims 8 and 14 are apparatus and CRM claims corresponding to claim 2 and are similarly rejected.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chae and Chu as applied to claims 1, 7, and 13 above, and further in view of Flynt (US 2007/0067738 A1; published Mar. 22, 2007).
Regarding claim 5, Chae, in view of Chu, discloses the invention of claim 1 as discussed above. Chae teaches that in response to selecting, e.g., object 415, first to fourth menu icons 415-1, 415-2, 415-3, and 415-4 applicable to the selected object 415 are displayed around the selected object 415. Paragraph 87. Yet, Chae does not disclose selecting a most frequently used application program among all application programs used in one preset time period as the first application program when the current time is within the one preset time period; or selecting a most frequently used application program among all application programs used in one preset location as the first application program when the current geographic location is within the one preset location. However, Flynt teaches including amongst a “Recent Programs or Applications” category, items corresponding to the most frequently used applications accessible via a mobile device. See paragraphs 66, 75, 76. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae to incorporate the teachings of Flynt to display those applications that are the most frequently used, at least because doing so would be more useful than a fixed set of applications.
Claims 11 and 17 are apparatus and CRM claims corresponding to claim 5 and are similarly rejected.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chae and Chu as applied to claims 1, 7, and 13 above, and further in view of Jalon (US 2009/0307306 A1; published Dec. 10, 2009).
Regarding claim 6, Chae, in view of Chu, discloses the invention of claim 1 as discussed above. Chae further discloses wherein the preview interface is a scaled interface of the first application program, (see paragraph 87 and figure 6 (first to fourth menu icons 415-1, 415-2, 415-3, and 415-4 applicable to the selected object 415 are displayed). Yet, Chae does not disclose wherein the preview interface reflects a change of the first application program in real time.  However, Jalon teaches displaying dynamic icons to represent the contents of a file in a directory application. See paragraphs 105-106. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae to incorporate the teachings of Jalon to display a dynamic icon corresponding to the icons of the applications, at least because doing so would enable the user to preview the task without opening another window or viewing panel. See Jalon, paragraph 105.
Claims 12 and 18 are apparatus and CRM claims corresponding to claim 6 and are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178